Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 1 of 38

18 1 995
UNITED STATES DISTRICT © MAG g o¢

SOUTHERN DISTRICT OF NEW YORK

 

Inre: Warrant and Order For Prospective |
and Historical Location Information and } WARRANT AND ORDER
Pen Register Information for the |
Cellphones Assigned Call Numbers :
MS ad (y.: 18 Mag.
USAO Reference No. 2018R00127

Warrant and Order
for Cellphone Location Information and Pen Register Information
_and for Sealing and Non-Disclosure

 

TO: AT&T (“Service Provider”), and any subsequent provider of service to the Target
Cellphones specified below (“Subsequent Service Provider”)

United States Attorney’s Office and Federal Bureau of Investigation (“Investigative
Agencies”)

Upon the Application and Agent Affidavit submitted by the Government in this matter:
I. Findings -

The Court hereby finds:

1. The Target Cellphones (the “Target Cellphones’) that are the subject of this Order are
assigned call numbers |] and. are subscribed to in the name of Michael
Cohen (the “Subscriber’’) and are currently serviced by the Service Provider.

2. Pursuant to 18 U.S.C. § 2703(c)(1)(A) and the applicable provisions of Rule 41 of the
Federal Rules of Criminal Procedure, the Government’s application sets forth probable cause to
believe that the prospective and historical location information for the Target Cellphone will reveal
evidence, fruits, or instrumentalities of suspected violations of 52 U.S.C. §§ 30116(a)(1)(A) and
30109(d)(1)(A)(1) (“the Subject Offense”).

| 3. Pursuant to 18 U.S.C. § 2703(d), the Government’s application also sets forth specific

and articulable facts showing that there are reasonable grounds to believe that the historical

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 .Page 2 of 38

location information and toll records for the Target Cellphone are relevant and material to an
ongoing criminal investigation.

4, Pursuant to 18 U.S.C. § 3123(b)(1), the Government has certified that the pen register
information for the Target Cellphones is relevant to an ongoing investigation by the Investigating
Agencies of Michael Cohen and others unknown in connection with suspected violations of the
Subject Offense.

5. Pursuant to 18 U.S.C. § 2705(b), there is reason to believe that notification of the

 

existence of this Warrant and Order will result in destruction of or tampering with evidence, danger
to the physical’ safety of an individual, flight from prosecution, and/or intimidation of potential
witnesses, or otherwise will seriously jeopardize an ongoing investigation.

NOW, THEREFORE, pursuant to Fed: R. Crim. P. 41, 18 U.S.C. §§ 3121 et seg., 18 U.S.C.
§§ 2701 et seg., and 18 U.S.C. § 3103a, IT IS HEREBY ORDERED:

Tl. Order to Service Provider

6. Service Provider. This Order shall apply to the Service Provider specified above, and
to any subsequent provider of service to the Target Cellphones without need for further Order of
this Court.

7. Prospective Location Information. The Service Provider shall provide to the
Investigating Agencies on a prospective basis, for a period of 45 days from the date of this Order
(or the date that the Target Cellphones are seized, whichever comes first), information concerning
the location of the Target Cellphones (“Prospective Location Information”), including all
available:

a. precision location information, including GPS data, E-911 Phase II data, and

latitude-longitude data; and

2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 3 of 38

b. cell site data, including any data reflecting (a) the cell towers and sectors thereof
utilized in routing any phone, text, or data communication to or from the Target Cellphones, and
(b) the approximate range of the target phone from the cell towers during the communication
(including per-call measurement (“PCM”) or round-trip time (“RTT” or “NELOS”) data);

8. Historical Location Information and Toll Records. The Service Provider shall
provide to the Investigating Agency all available historical cell site location information reflecting

the cell towers and sectors thereof utilized in routing any phone, text, or data communication to or

 

from the Target Cellphones, and the approximate range of the target phone from the cell towers é2
Af ee

during the communication (PCM/RTT or NELOS data), for the period from October 1, 2016 tne Lon
° ~~

through-the-date-of this-Order, as well as all available toll records (including call detail, SMS detail, wipe

. . . oe , Tamiay,
or data session detail records) for the communications. L rest
¢

9. Pen register with caller identification and/or trap and trace device. The Service te ? een]

Provider shall provide to the Investigating Agencies, for a period of 60 days from the date of this

order (or the date that the Target Cellphones are seized, whichever comes first), all dialing, routing,

addressing, or signaling information associated with each voice, text, or data communication

transmitted to or from the Target Cellphones, including but not limited to: _
a. any unique identifiers associated with the phone, including ESN, MEIN,

MSISDN, IMSI, IMEI, SIM, MIN, or MAC address;

b. source and destination telephone numbers and/or Internet protocol (“IP”)

addresses;!

 

' The Service Provider is not required to provide post-cut-through dialed digits (PCTDD”), or

digits that are dialed after a telephone call from the Target Phone has been connected. Ifpossible,

the Service Provider will forward only pre-cut-through-dialed digits to the Investigative Agency.

However, if the Service Provider’s technical capabilities require it to forward all dialed digits,

including PCTDD, to the Investigative Agency, the Investigative Agency will only decode and
3

2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 4 of 38

c. date, time, and duration of the communication; and
d. cell-site information as specified above.

10. Technical Assistance. The Service Provider shall furnish the Investigating Agency all
information, facilities, and technical assistance necessary to accomplish the disclosure of all of the
foregoing information relating to the Target Cellphones unobtrusively and with the minimum
interference to the service presently provided to the Subscriber.

11. Non-Disclosure to Subscriber. The Service Provider, including its affiliates, officers,

 

employees, and agents, shall not disclose the existence of this Warrant and Order, or the underlying
investigation, to the Subscriber or any other person, for a period of 180 days from the date of this
Warrant and Order, subject to extension upon application to the Court, if necessary.

Ill. Additional Provisions

12. Compensation for Costs. The Investigating Agency shall compensate the Service
Provider for reasonable expenses incurred in complying with the Warrant and this Order.

13. Sealing. This Warrant and Order, and the supporting Application and Agent Affidavit,
shall be sealed until otherwise ordered by the Court, except that the Government may without
further order of this Court: serve this Warrant and Order on the Service Provider; provide copies

of the Warrant and Order or the supporting Application and Agent Affidavit as need be to

 

forward to the agents assigned to the investigation, the numbers that are dialed before the call is
cut through.

4
2017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 5 of 38

personnel assisting the Government in the investigation and prosecution of this matter; and

disclose these materials as necessary to comply with discovery and disclosure obligations in any

prosecutions related to this matter.

Dated: New York, New York

Ul-F (6
Date Issued

[08 (%

Time Issued

pod , ad

o.

4 2 Q LE eg
2 Ko in ce tte

 

UNITED-STATES MAGISTRATR-JUDGE——___.

 

2017.02.09

Southern District of New York

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 6 of 38

UNITED STATES DISTRICT COURT : G 2 9 O ¢
SOUTHERN DISTRICT OF NEW YORK.

In re: Warrant and Order For }

Prospective and Historical Location } APPLICATION
Information and Pen _ Register :
Information for the Cellphones | 18 Mag.

Assigned Call Numbers

and (NI USAO Reference }
No. 2018R00127

Application for Warrant and Order
for Cellphone Location and Pen Register Information

The United States of America, by its attorney, Robert Khuzami, Attorney for the United
States Acting Under Authority Conferred by 28 U.S.C. § 515, | Assistant United
States Attorney, of counsel, respectfully requests that the Court issue the accompanying proposed
Warrants and Orders for prospective and historical location information and pen register
information for two cellphones (the “Target Cellphones”). As grounds for this Application the
Government relies on the following facts and authorities.

I. Introduction

1. Iam an Assistant United States Attorney in the U.S. Attorney’s Office for the Southern
District of New York. This Application is submitted in conjunction with the accompanying
affidavit of a law enforcement agent (“Agent Affidavit’), to be sworn before this Court, and
incorporated by reference herein. I make this Application based on information and belief,
including the Agent Affidavit, my review of other documents in the case, and information received

from investigative personnel.

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 7 of 38

2. The Investigating Agency, Target Cellphones, Subscriber, Target Subject(s), Service
Provider, Subject Offenses, Successor Service Provider, and Successor Cellphones referenced in
this Application are as specified in the Agent Affidavit.

I. Legal Authority
A. Prospective Location Information

3. The Government seeks to obtain both precision location information and cell site data

for the Target Cellphones on a prospective basis (the “Prospective Location Information”) for a

 

period of 45 days from the date of this order — the same period of time for which a warrant fora
tracking device may be granted under Rule 41(e)(2)(C). It bears noting, however, that while the
Prospective Location Information may permit “tracking” the user of the phone in the colloquial
sense, this is not an application for a warrant for a “tracking device” as defined in Fed. R. Crim.
P. 41(a)(2)(E) and 18 U.S.C. § 3117(b). Those provisions only apply where an agent is seeking to
physically install a tracking device on a given object. Instead, the Prospective Location
Information. will be obtained by requiring the Service Provider to provide the information.

4. The authority for this application is found.in 18 U.S.C. §§ 2703(c)(1), which authorizes
a court of competent jurisdiction to require any electronic communication service provider (which
includes a cellular telephone service provider!) to disclose any “record or other information
pertaining to a subscriber” other than the “contents of communications,” when the government

obtains, inter alia, a warrant under the procedures of Rule 41. See 18 U.S.C. § 2703(c)(1)(A).”

 

' See 18 U.S.C. § 2711(1) (incorporating by cross-reference statutory definitions set forth in 18
U.S.C. § 2510); 18 U.S.C. § 2510(15) (defining “electronic communication service” as “any
service which provides to users thereof the ability to send or receive wire or electronic
communications”).

? Another provision of 18 U.S.C. § 2703(c)(1), specifically, § 2703(c)(1)(B), enables the
Government to compel an electronic communication service provider to disclose non-content
information pertaining to a subscriber by obtaining an order issued under 18 U.S.C. § 2703(d),

1
2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 8 of 38

Because data concerning a subscriber’s location, such as precision location information and cell
site data, constitutes “information pertaining to a subscriber” that does not include the “contents
of communications,” that data is among the types of information available under § 2703(c)(1)(A).?
Further, as specified in 18 U.S.C. § 2711(3), this Court is a court of competent jurisdiction under
the Stored Communications Act because it has jurisdiction over the Subject Offenses.

5. The Government’s request for cell site data also implicates the pen register statute,

because such data constitutes signaling information used by the Service Provider to route

 

communications to and from the Target Cellphones. In order to collect such data, a valid pen

register order is required.* Accordingly, I hereby certify pursuant to 18 U.S.C. § 3122 that such

 

instead of a warrant. Rather than requiring a showing of probable cause, a § 2703(d) order requires
only a showing that there are reasonable grounds to believe that the information sought is relevant
and material to an ongoing criminal investigation. However, given that continued monitoring of
an individual’s specific location through precision location information arguably implicates Fourth
Amendment interests, see United States v. Jones, 565 U.S. 400, 418 (2012) (Alito, J., concurring
in the judgment), the Government here seeks to obtain the Precision Location Information sought.
herein by a § 2703(c) warrant rather than a § 2703(d) order.

3 See In re Application, 460 F. Supp. 2d 448, 459-60 & n. 55 (S.D.N.Y. 2006) (Kaplan, J.)
(cellphone location information falls within § 2703(c)(1)); accord, e.g., United States v. Caraballo,
963 F. Supp. 2d 341, 361 (D.Vt. 2013); In re Order, 632 F. Supp. 2d 202, 207 (E.D.N.Y. 2008);
In re Application, 405 F. Supp. 2d 435, 444-45 (S.D.N.Y. 2005). But see In re Application, 849
F. Supp. 2d 526, 574 (D.Md. 2011) (rejecting view that cellular location data falls within the scope
of the SCA and finding that phone must be treated as “tracking device” for purposes of Rule 41
where used to collect location data); In re Application, 2009 WL 159187, at *5-*6 (S.D.N.Y.
Jan.13, 2009) (McMahon, J.) (same). ;

4 See 18 U.S.C. § 3121 (prohibiting use of pen register or trap and trace device without an order
under the pen register statute); 3127(3) & (4) (defining pen register and trap and trace device to
include devices or processes that record, inter alia, signaling information). Although cell site data
constitutes “signaling’’ information within the meaning of the pen register statute, a separate statute
precludes the Government from relying “solely” on the authority provided by the pen register
statute to ascertain.a subscriber’s location. 47 U.S.C. § 1002(a). Here, the Government seeks to
obtain such data pursuant to 18 U.S.C. § 2703(c) as well as the pen register statute, rather than
“solely” under the latter statute. See In re Application, 460 F. Supp. 2d at 456-59.

2
2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 9 of 38

signaling information is relevant to an ongoing investigation being conducted by the Investigating
Agency into suspected violations of the Subject Offenses by the Target Subject(s).

B. Historical Location Information
6. The Government also seeks historical cell site data for the Target Cellphones for the

Phough N dV tin bor 2.010 and Januang I 20% to pr
period from October 1, 2016 to the-peesent (the “Historical Location Information’). Because such

data constitutes non-content information concerning a subscriber, the Court is authorized to order

the Service Provider to provide this data pursuant to a warrant application under 18 U.S.C. §

cdent

 

Pursuant to 18 U.S.C. § 2703(d), I respectfully submit that the Agent Affidavit offers specific and
articulable facts showing that there are reasonable grounds to believe that the Historical Location
Information is relevant and material to an ongoing criminal investigation. Further, although a
warrant for the Historical Location Information is not required, I respectfully submit that the same
probable cause supporting the Government’s request for a warrant to obtain the Prospective
Location Information requested above also supports the issuance of a warrant under § 2703(c) for

the Historical Location Information.> In addition, the Government seeks toll records for the same

 

> A warrant is not required to obtain historical cell site information. Individuals do not have a
reasonable expectation of privacy in historical cell site information because individuals voluntarily
convey that information to third-party service providers. See United States v. Graham, 824 F.3d
421, 424-25 (4th Cir. 2016) (en banc); United States v. Davis, 785 F.3d 498, 511-13 (11th Cir.
2015) (en banc), cert. denied, 136 S. Ct. 479 (2015); In re Application of U.S. for Historical Cell
Site Data, 724 F.3d 600, 614-15 (5th Cir. 2013); United States v. Guerrero, 768 F.3d 351, 358-59
(5th Cir. 2014); see also United States v. Pascual, 502 F. App’x 75, 80 & n.6 (2d Cir. 2012), cert.
denied, 134 S. Ct. 231 (2013) (‘general principles” of third-party doctrine “point |” toward this
conclusion regarding cell-site records); but see United States v. Ulbricht, 858 F.3d 71, 97.29 (2d
Cir. 2017) (declining to express its view as to whether the Fourth Amendment applies to historical
cell site location information). Moreover, because historical cell site information does not enable
law enforcement to conduct live monitoring of a person’s location within private spaces such as
“the interior of the [person’s] home,” it is not comparable to prospective precision location
information, for which a warrant is arguably required. See In re Application of U.S. for Order
Directing Provider of Elec. Commc’n Serv. to Disclose Records to Gov't, 620 F.3d 304, 312-15
(3d Cir. 2010). Nevertheless, because the Supreme Court has recently granted certiorari to review

3
2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 10 of 38

period as the Historical Location Information is requested, which the Government is also
authorized to obtain pursuant to 18 U.S.C. §2703(d).

C. Pen Register Information

7. Finally, the Government seeks an order pursuant to 18 U.S.C. §§ 3121-26 authorizing
the use of a pen register on the Target Cellphones for a period of 60 days from the date of this
order (or the date that the Target Cellphones are seized, whichever comes first). Specifically, the

Government seeks an order directing the Service Provider to furnish any information, facilities,

 

and. technical assistance necessary to operate, unobtrusively and with minimum ‘disruption of
service, a pen register and trap and trace device to capture all dialing, routing, addressing, or
signaling information associated with each call transmitted to or from the Target Cellphones, as
specified further in the proposed Warrant and Order (the “Pen Register Information”).°

8. I hereby certify pursuant to 18 U.S.C. § 3122 that the Pen Register Information is
relevant to an ongoing investigation being conducted by the Investigating Agency into suspected

violations of the Subject Offenses by the Target Subject(s).

 

the Sixth Circuit’s decision in United States v. Carpenter, 819 F.3d 880, 887-90 (6th Cir. 2016)
(holding Government’s collection of business records containing historical cell site data did not
constitute search under Fourth Amendment), cert. granted, 137 S. Ct. 2211 (June 5, 2017) (No.
16-402), the Government, in an abundance of caution, requests a warrant under 18 U.S.C. §
2703(c), upon articulation of probable cause as set forth in the Agent Affidavit.

6 The Government is also not seeking authorization to obtain post-cut-through dialed digits
(“PCTDD”), or digits that are dialed after a telephone call from the Target Phone has been
connected. Pursuant to the attached Order, if possible, the Provider will forward only pre-cut-
through-dialed digits to the Investigating Agency. However, if the Provider’s technical
capabilities require it to forward all dialed digits, including PCTDD, to the Investigating Agency,
the Investigating Agency will only decode and forward to the agents assigned to the investigation
the numbers that are dialed before the call is cut through.

4
2017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 11 of 38

D. Sealing and Non-Disclosure Order to Service Provider

9, When the Government obtains records or information under § 2703(c), it is not required
to notify the subscriber or customer. 18 U.S.C. § 2703(c)(3). Additionally, the Government may
obtain an order precluding the Provider from notifying the subscriber or any other third-party of
the warrant or order obtained, for such period as the Court deems appropriate, where there is reason
to believe that such notification will result in endangering the life or physical safety of an

individual, flight from prosecution, destruction of or tampering with evidence, or intimidation of

 

potential witnesses, or will otherwise seriously jeopardize the investigation. 18 U.S.C. § 2705(b).

10. Further, 18 U.S.C. § 3123(d) provides that an order directing installation of a pen
register or trap and trace device shall direct the pertinent service provider “not to disclose the
existence of the pen register or trap and trace device or the existence of the investigation to the
listed subscriber, or to any other person unless or until otherwise ordered by the Court.”

11. Accordingly, as explained further in the Agent Affidavit, in light of the confidential
nature of the continuing criminal investigation and the adverse consequences expected in the event
of premature notification, the Government respectfully requests that the Court direct the Service
Provider not to notify the Subscriber or any other person of the Warrant and Order sought herein
for a period of 180 days, subject to extension upon application to the Court, if necessary.

12. For similar reasons, I respectfully request that the proposed Warrant and Order, this
Application, and the accompanying Agent Affidavit, be maintained under seal until the Court
orders otherwise, except that the Government be permitted without further order of this Court to |
serve this Warrant and Order on the Service Provider; provide copies of the Warrant and Order or
the supporting Application and Agent Affidavit as need be to personnel assisting the Government
in the investigation and prosecution of this matter; and disclose these materials as necessary to

comply with discovery and disclosure obligations in any prosecutions related to this matter.

5
2017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 12 of 38

III. Prior Requests
14. Except as may be set forth above, no prior request for the relief requested herein has
been made.

Dated: New York, New York
April 7, 2018

 

Assistant United States Attorney
Tel.: (212) 637-:

 

 

2017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 13 of 38

UNITED STATES DISTRICT COURT MEAL 2 0 5 "
SOUTHERN DISTRICT OF NEW YORK .

Inre: Warrant and Order For Prospective
and Historical Location Information and | AGENT AFFIDAVIT
Pen Register Information for the }
Cellphones Assigned Call Numbers |
ad 18 Mag. .
USAO Reference No. 2018R00127

Agent Affidavit in Support of Warrant and Order
for Cellphone Location and Pen Register Information

 

STATE OF NEW YORK _ )
) ss.
COUNTY OF NEW YORK )

Special Acent of the United States Attorney’s Office for the Southern
District of New York, being duly sworn, deposes and states:

I. Introduction

1. Iam a Special Agent with the United States Attorney’s Office for the Southern District
of New York (“Investigating Agency’). As such, I am a “federal law enforcement officer” within
the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent
engaged in enforcing the criminal laws and duly authorized by the Attorney General to request a
search warrant. I have been a Special Agent with the USAO since August 2016. I previously
served as a Special Agent with the United States Department of Labor Inspector General from
May 2011 to August 2016. In the course of my experience and training in these positions, I have
participated in numerous investigations involving the use of cellphone location data.

2. Requested Information. I respectfully submit this Affidavit pursuant to 18 U.S.C.
§§ 2703(¢) and (c)(1)(A) and the applicable procedures of Federal Rule of Criminal Procedure 41;
18 U.S.C. §§ 2703(d) & 2705; and 18 U.S.C. §§ 3121-3126, in support of a warrant and order for

prospective location information, historical location information, toll records, and pen register

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 14 of 38

information, for the Target Cellphones identified below (collectively, the “Requested
Information”).

3. Basis for Knowledge. This Affidavit is based upon my participation in the
investigation, my examination of reports and records, and my conversations with other law
enforcement agents and other individuals, as well as my training and experience. Because this
Affidavit is being submitted for the limited purpose of obtaining the Requested Information, it

does not include all the facts that I have learned during the course of this investigation. Where the

 

contents of documents and the actions, statements, and conversations of others are reported herein,
they are reported in substance and in part, except where otherwise indicated. In addition, unless
otherwise indicated, statements by others referenced in this Affidavit were not necessarily made
to me, but may have been provided to me by someone else to whom I have spoken or whose report
T have read (and who in turn may have had either direct or indirect knowledge of the statement).
Similarly, unless otherwise indicated, information in this Affidavit resulting from surveillance
does not necessarily set forth my personal observations, but may have been provided to me by
other law enforcement agents who observed the events, and to whom I have spoken or whose
report I have read.

4. Target Cellphones, Subscriber, Target Subject, and Service Provider. The Target
Cellphones referenced in this Affidavit are the cellphones assigned call numbers (9
and As further discussed below, the Target Cellphones are subscribed to in the —
name of Michael Cohen (the “Subscriber”). The Subscriber is believed to use the Target
Cellphones and is a Target Subject of this investigation. AT&T is the Service Provider for the

Target Cellphones.

2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 15 of 38

5. Precision Location Capability. Cellphone service providers have technical
capabilities that allow them to collect at least two kinds of information about the locations of the
cellphones to which they provide service: (a) precision location information, also known as E-911
Phase JI data, GPS data, or latitude-longitude data, and (b) cell site data, also known as
“tower/face” or “tower/sector” information. Precision location information provides relatively
precise location information about a cellphone, which a provider can typically collect either via

GPS tracking technology built into the phone or by triangulating the device’s signal as received

 

by the provider’s nearby cell towers. Cell site data, by contrast, reflects only the cell tower and
sector thereof utilized in routing any communication to and from the cellphone, as well as the
approximate range of the cellphone from the tower during the communication (sometimes referred
to as “per-call measurement” (“PCM”) or “round-trip time” (““RTT” or “NELOS” data). Because
cell towers are often a half-mile or more apart, even in urban areas, and can be ten or more miles
apart in rural areas, cell site data is typically less precise than precision location information. Based
on my training and experience, I know that the Service Provider has the technical ability to collect
precision location information from any cellphone on its network, including by initiating a signal
on the Service Provider’s network to determine the phone’s location. I further know that cell site
data is routinely collected by the Service Provider in the course of routing calls placed to or from
any cellphone on its network.!

6. Successor Service Provider. Because it is possible that the Target Subject may change

cellphone service provider during the course of this investigation, it is requested that the warrant

 

! Toll records are sometimes necessary or helpful in order to obtain or interpret historical cell site
data and are therefore also requested herein.

2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 16 of 38

and investigative order requested apply without need for further order to any Successor Service
Provider who may provide service to the Target Cellphones during the time frames at issue herein.

Il. Facts Establishing Probable Cause

7. Although I understand that probable cause is not necessary to obtain all of the
Requested Information, I respectfully submit that probable cause exists to believe that the
Requested Information will lead to evidence of the crime of 52 U.S.C. §§ 30116(a)(1)(A) and

30109(d)(1)(A)(1) (illegal campaign contributions) (the “Subject Offense’’), as well as the location

 

of the Target Subject who is engaged in the Subject Offense.
Introduction
8. The USAO and the Federal Bureau of Investigation (the “FBI”’) are investigating a
criminal violation of the campaign finance laws by Michael Cohen, a lawyer who holds himself
out as the personal attorney for President Donald J. Trump. As detailed below, there is probable
cause to believe that Cohen made an excessive in-kind contribution to the presidential election
campaign of then-candidate Donald Trump in the form of a $130,000 payment to Stephanie
Clifford, an individual who was rumored to have had an extramarital affair with Trump, in
exchange for her agreement not to disclose that alleged affair on the eve of the 2016 presidential
election.
Prior Relevant Process
9, In connection with an investigation then being conducted by the Office of the Special
Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell, Chief United
States District Judge for the District of Columbia, three search warrants for emails and other
content information associated with two email accounts used by Cohen, and one search warrant

for stored content associated with an iCloud account used by Cohen. Specifically:

2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 17 of 38

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for emails
in the account PI aamait.com (the “Cohen Gmail Account”) sent or received between
January 1, 2016 and July 18, 2017 (the “First Cohen Gmail Warrant”).

b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple ID EE enaitcom (the

“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

c. On or about November 13, 2017, the FBI sought and obtained a search warrant for

 

emails in the Cohen Gmail Account sent or received between Tune 1, 2015 and November 1 3, 2017
(the “Second Cohen Gmail Warrant’).

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account te “Cohen MDCPC Account”) sent or received
between the opening of the Cohen MDCPC Account” and November 13, 2017 (the “First Cohen
MDCPC Warrant”).

| 10. The SCO has since referred certain aspects ofits investigation into Cohen to the USAO,
which is working with the FBI’s New York Field Office.

11. On or about February 28, 2018, the USAO sought and obtained search warrants for
emails in Cohen Gmail Account and Cohen MDCPC Account, among other accounts, sent or
received between November 14, 2017 and February 28, 2018 (the “Third Cohen Gmail Warrant”

and “Second Cohen MDCPC Warrant”).

 

? Based on my review of this warrant and the affidavit in support of it, I know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant.

2018-04-07017.02.09

 
Case 1:18-cr-0O0602-WHP Document 48-7 Filed 07/18/19 Page 18 of 38

12. The above-described warrants are referred to herein as the “Cohen Emails Warrants”
and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant.”
The Illegal Campaign Contribution Scheme
13. From my review of public sources, I have learned the following:
a. In or around October 2011, there were rumors published on the gossip website
TheDirty.com that Trump had had an extramarital affair with Clifford, an adult film actress whose

screen name is Stormy Daniels, in or around July 2006. In or about October 2011, Life & Style

 

Magazine, a tabloid sold in supermarkets, also published an article, based on the report in
TheDirty.com, alleging an affair had occurred between Trump and Clifford. Both Trump and
Clifford, through their representatives, issued denials in response to the articles. |
b. Specifically, on or about October 11, 2011, Keith Davidson, who identified himself
as Clifford’s attorney, sent a cease and desist letter to TheDirty.com, demanding that the article
regarding Trump and Clifford be removed from the website. Additionally, on or about October
12, 2011, Cohen, who was then Executive Vice-President and Special Counsel to the Trump
Organization, stated to H! News that “[t]he totally untrue and ridiculous story ... emanated from
asleazy and disgusting website. .. . The Trump Organization and Donald J. Trump will be bringing
a lawsuit... [and] Mr. Trump and the Trump Organization would like to thank and commend
Stormy Daniels and her attorneys for their honesty and swift actions.”
14. On or about June 16, 2015, Trump formally launched his 2016 presidential campaign.
On or about May 4, 2016, Trump became the presumptive Republican Party nominee for president,
and on July 19, 2016, Trump officially became the nominee. Based on my review of public
sources, I have learned that while it does not appear that Cohen had an official title as part of the

Trump campaign, on multiple occasions Cohen made public statements on behalf of Trump or his

2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 19 of 38

campaign. For instance, on or about August 18, 2016, Cohen appeared on CNN to defend Trump’s
polling numbers.

15. On or about October 7, 2016, The Washington Post published online a video and
accompanying audio in which Trump referred to women in what the article described as “vulgar
terms” in a 2005 conversation with Billy Bush, who was then the host of Access Hollywood. The
following day, on October 8, 2016, Trump appeared in a video in which he stated, among other

things, “I’ve said and done things I regret and words released today on this more than a decade old

 

video are one of them. Anyone who knows me knows these words don’t reflect who i am. I said
it. I was wrong and I apologize.” Based on my review of public sources, I also know that
representatives of the Trump Campaign stated, in sum and substance, that the Access Hollywood
comment was an old and isolated incident.

16. Based on my review of public sources, including an article published in Slate magazine
by.a reporter who interviewed Clifford, that around this same time, in or about October 2016,
Clifford was in discussions with ABC’s Good Morning America show and Slate magazine, among
other media sources, to provide these media outlets with her statement about her alleged
relationship with Trump. According to the article in Slate, which the author. based on
conversations with Clifford over the telephone and by text message, Clifford wanted to be paid for
her story or be paid by Trump not to disclose her accusation. As Cohen summarized in a 2018
email obtained pursuant to the Cohen Email Warrants: “In October 2016, I was contacted by
counsel for Ms. Clifford stating that news outlets, including ABC News, were pursuing the 2011

story of an alleged affair between Mr. Trump and Ms. Clifford.”

2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 20 of 38

17. From my review of telephone toll records? and information produced pursuant to the
iCloud Warrant and Cohen Email Warrants, I have learned that in the days following the Access
Hollywood video, Cohen exchanged a series of calls, text messages, and emails with Keith
Davidson, who was then Clifford’s attorney, David Pecker and Dylan Howard of American Media,
Inc. (“AMI”), the publisher of the National Enquirer,* Trump, and Hope Hicks, who was then
press secretary for Trump’s presidential campaign. For these text messages and calls—as well as

all of the text messages and calls referenced in this affidavit involving Cohen—Cohen used one of

 

the Target Cellphones for the communication.

18. Based on the timing of the calls in the days following the Access Hollywood story, and
the content of the text messages and emails, I believe that at least some of these communications
concerned the need to prevent Clifford from going public, particularly in the wake of the Access
Hollywood story. In particular, I have learned the following:

a. On October 8, 2016, at approximately 7:20 p.m., Cohen received a call from Hicks.

Sixteen seconds into the call, Trump joined the call, and the call continued for over four minutes.°

 

3 My attribution of certain telephone numbers to certain individuals as described in this
affidavit is based on my review of the vCard (virtual contact file) obtained from Cohen’s telephone
pursuant to the iCloud Warrant.

4 Pecker is President of AMI and, according to his own statements in public reports, a personal
friend of Trump. Howard is the chief content officer of AMI, who according to public records
reports directly to Pecker.

>I believe that Trump joined the call between Cohen and Hicks based on my review of toll
records. Specifically, I know that a call was initiated between Cohen’s telephone number and
Trump’s telephone number at the same time the records indicate that Cohen was talking to Hicks.
After the Cohen-Trump call was initiated, it lasted the same period of time as the Cohen-Hicks
call. Additionally, the toll records indicate a “-1” and then Trump’s telephone number, which,
based on my training and experience, means that the call was either transferred to Trump, or that
Trump was added to the call as a conference or three-way call participant. In addition, based on
my conversations with an FBI agent who has interviewed Hicks, I have learned that Hicks stated,
in substance, that to the best of her recollection, she did not learn about the allegations made by
Clifford until early November 2016. Hicks was not specifically asked about this three-way call.

8
2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 21 of 38

Based on the toll records that the USAO has obtained to date, I believe that this was the first call
Cohen had received or made to Hicks in at least multiple weeks, and that Cohen and Trump spoke
about once a month prior to this date — specifically, prior to this call on October 8, 2016, Cohen
and Trump had spoken once in May, once in June, once in July, zero times in August, and twice
in September.

b. Approximately ten minutes after the call ended, Hicks and Cohen spoke again for

about two minutes.

 

o. At 7:39 p.m., immediately after the second call with Hicks ended, Cohen called
David Pecker (as noted above, the President of American Media Inc., or AMI) and they connected
for thirty seconds. Approximately four minutes later, Cohen called Pecker again and they spoke
for more than a minute. Three minutes after ending his call with Pecker, Cohen received a call
from Dylan Howard (as noted above, the Chief Content Officer of AMI), and they spoke for
approximately a minute. According to toll records, it does not appear that Cohen and Howard
spoke regularly prior to October 8, 2016, as it had been over a month since they had called each
other.

d. At 7:56 p.m., approximately eight minutes after his call with Howard ended, Cohen |
called Hicks and they connected for two minutes. At approximately the same time this call ended,
Cohen received a call from Pecker, and they spoke for about two minutes. At 8:03 p.m., about
three minutes after ending his call with Pecker, Cohen called Trump. and they spoke for nearly
eight minutes.

e. At 8:39 p.m. and 8:57 p.m., Cohen received calls from Howard and spoke to him
for about four and six minutes, respectively. At 9:13 p.m., about ten minutes after Cohen and

Howard hung up from the second of these calls, Howard sent Cohen a text message that said:

2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 22 of 38

“Keith will do it. Let’s reconvene tomorrow.” Based on my involvement in this investigation, I
believe that when Howard wrote “Keith,” he was referring to Keith Davidson, the attorney for
Stephanie Clifford. At 3:31 a.m., now on October 9, 2016, Cohen sent Howard a text message in
response that said: “Thank you.” Eight minutes later, Cohen sent Howard a text message that said:
“Resolution Consultants LLC. is the name of the entity I formed a week ago. Whenever you wake,
please call my cell.”

f. The following day, on October 10, 2016, at 10:58 a.m., Howard sent a text message

 

to Cohen and Davidson, which stated: “Keith/Michael: connecting you both in regards to that
business opportunity. Spoke to the client this AM and they’re confirmed to proceed with the
opportunity. Thanks. Dylan. Over to you two.” At 12:25 p.m., Davidson sent Cohen a text message
that stated: “Michael — if we are ever going to close this deal — In my opinion, it needs to be today.
Keith.” Davidson and Cohen then spoke by phone for about three minutes. Based on my
participation in this investigation, I believe that when Howard wrote that the “client” was
“confirmed to proceed with the opportunity.” he was referring to Clifford’s agreement in principle
to accept money from Cohen in exchange for her agreement not to discuss any prior affair with
then-candidate Trump.°®

g. Based on my review of records obtained pursuant to the Cohen Email Warrants, I
know that on or about October 10, 2016, Clifford and Davidson appear to have signed a “side letter

agreement” that stated it was an exhibit to a “confidential settlement'agreement and mutual

 

® As set forth below, AMI was also involved in a payment to model Karen McDougal.
However, because these communications were in close temporal proximity to the events involving
the negotiation of a payment to Clifford, the execution of the agreement with Clifford, and the
payment of money to Clifford, I believe that these communications were related to Clifford.
Additionally, based on my review of public statements by McDougal, I have learned that she
negotiated an agreement with AMI several months prior to these communications between Cohen
and Pecker, Howard, and Davidson.

10
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 23 of 38

release” between “Peggy Peterson” and “David Dennison.” The purpose of the document,
according to the agreement, was to define the “true name and identity” of persons named by
pseudonym in “confidential settlement agreement and mutual release.” The side letter agreement
specifies the identity of “Peggy Peterson” to be Clifford, but the space for “Dennison’s” identity
is blank. The agreement also includes a signature page for “Peterson,” “Dennison,” and their
attorneys. The signature page is signed by “Peterson” and his attorney, Davidson, but the

document is unsigned by “Dennison” and his attorney. Based on my involvement in this

 

investigation, I believe that Davidson sent Cohen this pattially-signed “side letter agreement” in
order to facilitate the closing of a deal between Davidson’s client and Cohen or his client on
October 10, 2016.

19. It appears that on October 13, 2016, and the days that followed, Cohen took steps to
complete a transaction with Davidson, including attempting to open an account from which Cohen
could transfer funds to Davidson. Specifically, from my review of toll records, information
obtained pursuant to the iCloud Warrant and Cohen Email Warrants, records maintained by First
Republic Bank (“First Republic”), as well as my participation in interviews with employees of
First Republic, Ihave learned the following:

a. Onthe morning of October 13, 2016, at 8:54 a.m., Cohen sent Pecker a text message
that stated: “I need to talk to you.” At 9:06 a.m.; Pecker sent a text message to Cohen that stated,
“T called please call me back.” The tolls between Cohen and Pecker do not show a telephone call
between 8:54 a.m. and 9:06 a.m. However, based on my review of text messages, I have learned
that Cohen and Pecker communicate with each other over Signal, which is an encrypted
communications cellphone application that allows users to send encrypted text messages and make
encrypted calls.

11
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 24 of 38

b. At 9:23 a.m., Cohen sent an email that stated “call me” to a banker at First Republic
Bank (“First Republic Employee-2”). The email attached documents from the Secretary of State
of Delaware indicating that Cohen had formed a limited liability company called “Resolution
Consultants LLC” on September 30, 2016. As noted above, “Resolution Consultants” is the name
of the entity that Cohen had told Howard he had formed recently after Howard said Davidson
would “do it.” At 10:44 a.m., Cohen called First Republic Employee-2 and told him, in sum and

substance, that he needed an account in the name of “Resolution Consultants” opened immediately,

 

| and that he did not want an address on the checks written out of the account. Later that day, another
employee at First Republic emailed Cohen account opening paperwork to complete. Cohen
returned the account opening documents partially completed, but failed to provide a copy of his
driver’s license or passport, and did not respond to the employee’s question of how he wanted to
fund the account. As a result, the account was never opened.
c. On October 17, 2016, Cohen incorporated Essential Consultants LLC in Delaware.
That same day, he filed paperwork to dissolve Resolution Consultants LLC.

20. Despite these steps taken by Cohen, it appears that the negotiation between Cohen and
Davidson was not progressing sufficiently fast enough for Davidson or his client, Clifford, and
they threatened to go public with Clifford’s allegations just days before the presidential election.
Specifically, based on my review of toll records, information obtained pursuant to the iCloud
Warrant, and public sources, I know the following:

a. According to an article in The Washington Post, which quoted emails sent from
Cohen’s email account hosted by the Trump Organization, on October 17, 2016, Davidson emailed

Cohen and threatened to cancel the aforementioned “settlement agreement’ by the end of the day

12
2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 25 of 38

if Cohen did not complete the transaction.’ According to the article, Davidson sent Cohen a second
email later in the day that stated in part, “Please be advised that my client deems her settlement
agreement canceled and void.” At 4:00 p.m. that day, Cohen called Davidson and they spoke for
over five minutes.

b. Cohen’s 4:00 p.m. call with Davidson and/or Davidson’s threats to cancel the
“settlement agreement” appear to have touched off a flurry of communications about the settlement .

agreement and whether Clifford would go public. Specifically:

 

i. At 4:43 p.m., Howard sent Cohen a text message that stated: “Pm told they’re
going with DailyMail. Are you aware?” One minute later, Cohen responded: “Call me.” Based
on my involvement in this investigation, I understand Howard’s text to mean that he heard that
Clifford was going to take her story of an extramarital affair with Trump to the Daily Mail, a
tabloid newspaper.

ii. At 4:45 p.m., Howard called Cohen and they spoke for over two mimutes.
Moments later, Davidson and Cohen spoke for about two minutes.
iii. At 5:03 p.m., Cohen attempted to call Trump, but the call only lasted eight
seconds. This was Cohen’s first call after he spoke with Davidson.
iv. At5:25 p.m., Cohen texted Howard, stating: “Well???”
vy. At6:44 p.m., Howard responded to Cohen’s text, stating: “Not taking my calls.”
Cohen responded one minute later: “You’re kidding. Who are you trying to reach?” Howard

responded one minute later: “The ‘agent.’”” Based on my involvement in this investigation, I

 

7 Due to the partially covert nature of the investigation to this date, the Government has not
requested documents from the Trump Organization or Davidson, and thus does not possess the
email referenced in this article.

13
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 26 of 38

understand Howard’s text messages to mean that he attempted to contact Davidson about the
matter involving Clifford, but that Davidson was not taking Howard’s calls.
vi. At 6:49 p.m., Cohen called Howard and they spoke for nearly four minutes.
c. The following day, on October 18, 2016, TheSmokingGun.com, a website that
publishes legal documents and mugshots, published an article called: “Donald Trump and the Porn
Superstar,’”’ which alleged that Trump had an extramarital affair with Clifford. However, the

article noted that Clifford had declined to comment.

 

21. On or about October 25, 2016, the communications between Cohen, Davidson, Howard
and Pecker picked up again, apparently concerning a transaction involving Clifford. Specifically,
based on my review of toll records, information obtained pursuant to the Cohen Email Warrants
and iCloud Warrant, as well as my review of public sources, I have learned the following:

a. On October 25, 2016, at 6:09 p.m., Howard sent Cohen a text message stating:
“Keith calling you urgently. We have to coordinate something on the matter he’s calling you about
or its [sic] could look awfully bad for everyone.” One minute later, Davidson sent Cohen a text
message stating “Call me.” Cohen and Davidson called each other several times over the next half
hour but appear not to have connected. At 6:42 p.m., Cohen and Davidson spoke for about eight
minutes. At 7:11 p.m., they spoke for another two minutes.

b. The next morning, on or about October 26, 2016, at 8:26 a.m., Cohen called Trump
and spoke to him for approximately three minutes. At 8:34 a.m., Cohen called Trump again and
connected for a minute and a half.

c. At approximately 9:04 a.m.—less than thirty minutes after speaking with Trump—
Cohen sent two emails to the person who had incorporated Resolution Consultants and Essential
Consultants for him, and stated “can you send me asap the filing receipt” and then, in the second

14
2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 27 of 38

email, “for Essential Consultants LLC.” That person responded with the filing receipt two minutes
later at 9:06 a.m. and with the certification of formation 23 minutes later, at 9:27 a.m.

d. Shortly after that, Cohen contacted a particular employee at First Republic (‘First
Republic Employee-2’’) and told him, in sum and substance, that he decided not to open an account
in the name of “Resolution Consulting” and instead would be opening a real estate consulting
company in the name of “Essential Consultants.” Cohen told First Republic Employee-2 that he

was at Trump Tower, and wanted to go to a First Republic branch across the street to open the

 

account, so First Republic Employee-2 called another employee of First Republic (“First Republic
Employee-1”’), a preferred banker at that branch, to assist Cohen. At 11:00 a.m., First Republic
Employee-1 called Cohen. I know from my participation in an interview with First Republic
| Employee-I, that around the time of the call he went to Cohen’s office in Trump Tower—on the
same floor as the Trump Organization—and went through account opening questions, including
know your customer questions, with Cohen. In response to a series of know-your-customer
questions about the purpose of the account—the answers to which First Republic Employee-1
entered into a form——-Cohen stated, in sum and substance, that he was opening Essential
Consultants as a real estate consulting company to collect fees for investment consulting work,
and all of his consulting clients would be domestic individuals based in the United States. Based
on my review of records obtained from First Republic, it appears that this account (the “Essential
Consultants Account’) was created at a time between 11:00 a.m. and 1:00 p.m.

e. At 1:47 pm., Cohen called Davidson and they spoke for approximately two
minutes. At approximately 1:49 p.m., Davidson emailed Cohen wiring instructions for an attorney

client trust account at City National Bank.

15
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 28 of 38

f. After the Essential Consultants Account was opened on October 26, 2016, Cohen
transferred $131,000 from a home equity line of credit that Cohen had at First Republic to the
Essential Consultants Account. Following the transfer, at approximately 4:15 p.m. on October 26,
2016, First Republic Employee-2’s assistant emailed Cohen at his Trump Organization email
address to tell him that the funds had been deposited into the Essential Consultants Account.
Cohen forwarded that email to the Cohen Gmail Account and then forwarded it to Davidson.

g. At 6:37 p.m., Cohen asked Pecker by text message, “Can we speak? Important.”

 

Cohen called Pecker at 6:49 pam. and connected for thirty seconds. At 6:57 p.m., Cohen sent
Howard a text message, stating: “Please call me. Important.” Cohen called Howard at 7:00 p.m.
and connected for about thirty seconds. At 7:06 p.m., Cohen called Pecker again and they spoke
for nearly thirteen minutes. At 7:24 p.m., Howard sent a text message to Cohen that: “He said
he’d call me back in 20 minutes. I told him what you are asking for his [sic] reasonable. I'll get
it sorted.” Approximately an hour later, at 8:23 p.m., Howard told Cohen by text message to
“check your Gmail for email from my private account.” In an email sent at 8:23 p.m. by Howard
to Cohen and Davidson, with the subject line “Confirmation,” Howard stated, “Thank you both
for chatting with me earlier. Confirming agreement on: - Executed agreement, hand-signed by
Keith’s client and returned via overnight or same-day FedEx to Michael, - Change of agreement
to reflect the correct LLC, - Transfer of funds on Thursday AM to be held in escrow until receipt
of agreement.” After receiving that email, at approximately 8:27 p.m., Cohen asked Howard by
text message, “Can you and David [Pecker] give me a call.” Howard promptly responded: “David
is not around I think. I’ll call.” At 8:28 p.m., Howard called Cohen and they spoke for three

minutes.

16
2018-04-07017.02.09

 
Case 1:18-cr-0O0602-WHP Document 48-7 Filed 07/18/19 Page 29 of 38

22. On October 27, 2016, Cohen made a payment to Davidson of $130,000—with the funds
intended for Clifford—for the purpose of securing her ongoing silence with respect to the
allegations that she had an extramarital affair with Trump. Specifically, based on my review of
toll records, bank records, and information obtained pursuant to the iCloud Warrant and Cohen
Email Warrants, I have learned the following:

a. At 9:47 a.m., Cohen sent Davidson an email, stating: “Keith, kindly confirm that

the wire received today, October 27, 2016 shall be held by you in your attorney’s trust account

 

until ‘such time as directed for release by me, in writing. Additionally, please ensure that all
paperwork contains the correct name of Essential Consultants LLC. I thank you in advance for
your assistance and look forward to hearing from you later.”

b. At approximately 10:01 a.m., according to records provided by First Republic
Bank, Cohen completed paperwork to wire $130,000 from the Essential Consultants Account—
which had been funded a day prior from Cohen’s home equity line of credit—to the attorney client
trust account at City National Bank that Davidson had specified in the wiring instructions he sent
to Cohen. The wire transfer was made shortly thereafter.

c. At 10:02 am. Davidson responded to Cohen’s email from 9:47 a.m., stating: “T
confirm that I will work in good faith & that no funds shall be disbursed unless & until the plaintiff
personally signs all necessary settlement paperwork, (the form of which will match the prior
agreement). The settlement docs will name the correct corporation, (Essential Consultants LLC).
Plaintiffs signature will be notarized and returned to you via FedEx. Only after you receive FedEx
will I disburse. Fair?”

- d. At 10:50 a.m., First Republic Employee-1 sent Cohen an email confirming that the
payment had been sent and providing him with the wire number.

17
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 30 of 38

23. On October 28, 2016, and the days that followed, Cohen finalized the transaction with
Davidson. Specifically, based on my review of toll records, information obtained pursuant to the
iCloud Warrant, public sources, and bank records, I know the following:

a. On October 28, 2016, at 11:48 a.m., Cohen spoke to Trump for approximately five
minutes. Beginning at 1:21 p.m., Cohen attempted a series of phone calls to Davidson, Pecker,
and Howard throughout the day, although it appears he may only have connected with Howard.

b. Later that day, at approximately 7:01 p.m., Davidson stated to Cohen by text

 

message that “all is AOK. I should have signed, notarized docs on Monday. You should have
them on Tuesday.” Cohen thanked him and said “I hope we are good.” Davidson responded, “I
assure you. We are very good.” Howard also texted Cohen at 7:08 p.m., “Keith [Davidson] says
we ate good.” Cohen then responded “OK” to Howard and “Excellent” to Davidson. At
approximately 10:30 p.m., Cohen spoke to Hicks for three minutes.

c. On October 31, 2016, Cohen called Howard at 8:22 p.m. and they spoke for over
three minutes. At 8:32 p.m., Cohen received text messages from both Howard and Davidson.
Howard said: “You'll have paperwork tomorrow says KD.” Davidson said: “We are AOK. You
will be receiving a package tomorrow.” Cohen responded ‘“‘Thank you” to Howard and “Thanks
Keith. Will call you then” to Davidson. From my involvement in this investigation, I believe
Davidson was referring to a signed nondisclosure agreement when he told Cohen that he would
receive a package.

d. Based on my review of court filings that became public in 2018, I have learned that
on or about October 28, 2016, “EC, LLC and/or David Dennison” entered into a “confidential
settlement agreement and mutual release” with “Peggy Peterson,” pursuant to which “Peterson”
agreed not to disclose certain “confidential information pertaining to [Dennison]” in exchange for

18
2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 31 of 38

$130,000. The agreement provided that “EC, LLC” would wire the funds to “Peterson’s” attorney,
who would then transfer funds to “Peterson.” Cohen signed the agreement on behalf of “EC,
LLC.” The agreement stated that the address for “EC, LLC,” which was later referred to in the
agreement as “Essential Consultants, LLC,” was Cohen’s residence.

e. Consistent with the “confidential settlement agreement and mutual release,” on or
about November 1, 2016, Davidson transferred $96,645 from his attorney client trust account at

City National Bank to a bank account in Clifford’s name. The wire had the annotation “net

 

settlement.” On the same day, at approximately 9 48 am. Davidson sent Cohen a text message
with a picture of a FedEx delivery confirmation, stating that at approximately 9:09 a.m. a package
shipped by Davidson the previous day had arrived for Cohen at his Trump Organization
address. On the same day, at approximately 6:14 p.m., Davidson sent Cohen an email with an
audio file attached and said “Give this a lesson [sic] and then call me.” The audio attachment was
titled “Stormy.mp3” and was a five-minute recording of Davidson interviewing Clifford about
recent public allegations made by an adult film star named Jessica Drake regarding her alleged
past affair with Trump; in the recording, Clifford explained the reasons she believed that Drake
was not credible. Less than an hour later, at approximately 7:05 p.m., Cohen called Trump, but it
appears that they did not connect. Cohen then called a telephone number belonging to Kellyanne
Conway, who at the time was Trump’s campaign manager. They did not connect. At
approximately 7:44 p.m., however, Cohen received a return call from Conway, which lasted for
approximately six minutes.

24. On November 4, 2016, just three days after the Clifford transaction was completed and
just four days before the presidential election, the Wall Street Journal published an article alleging
that the National Enquirer had “Shielded Donald Trump” from allegations by Playboy model

19
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 32 of 38

Karen McDougal that she and Trump had an affair. The article alleged that AMI had agreed to
pay McDougal to bury her story. McDougal, like Clifford, had been represented by Davidson. .
Based on my review of toll records, information obtained pursuant to the Cohen Email Warrants
and iCloud Warrant, and public sources, it appears that Cohen spoke frequently to Davidson,
Howard, Pecker, and Hicks around the time of this article’s publication—just days before Election
Day—about the importance of preventing the McDougal and Clifford stories from gaining national

traction. Specifically, I have learned the following:

 

a. “Between 4:30 and 8:00 pm. on November 4, Cohen communicated several times
with Howard, Pecker and Davidson. ‘For instance, at approximately 4:49 p.m., Cohen sent Howard
a text message with a screenshot of an email forwarded to him by another Trump Organization
lawyer. The forwarded email was from a Wall Street Journal reporter, and asked for comment
from Trump and/or the campaign on the story. Cohen also spoke with Hicks several times,
including shortly before and/or after calls with Pecker, Howard and Davidson. Indeed, at
approximately 7:33 p.m., using two different cellphones subscribed to him, Cohen appears to have
been talking to Davidson and Hicks at the same time.

b. At approximately 8:51 p.m., Cohen sent Howard a message, stating: “She’s being
really difficult with giving Keith a statement. Basically went into hiding and unreachable.” One
minute later, Howard responded: “Ill ask him again. We just need her to disappear.” Cohen
responded, “She definitely disappeared but refuses to give a statement and Keith cannot push her.”
At approximately 8:55 p.m., Howard responded to Cohen’s text: “Let’s let the dust settle. We don’t
want to push her over the edge. She’s on side at present and we have a solid position and a plausible
position that she is rightfully employed as a columnist.” Based on my involvement in this
investigation, I believe Cohen and Howard were referring to Karen McDougal when they were

20
2018-04-07017.02.09

 
Case 1:18-cr-O0602-WHP Document 48-7 Filed 07/18/19 Page 33 of 38

discussing “she” and “her.” Additionally, I believe Howard’s statement that “we have... a
plausible position that she is rightfully employed as a columnist” was a reference to the fact that
AMI had given McDougal payments for her role as a purported columnist for the company.

c. At approximately 8:58 p.m. on November 4, 2016, Howard attempted to reassure
Cohen about the effect of the forthcoming Wall Street Journal article, texting, “I think it’1l be ok
pal. I think it’ll fade into the distance.” Cohen responded, “He’s pissed.” Howard wrote back,

“I’m pissed! You’re pissed. Pecker is pissed. Keith is pissed. Not much we can do.”’ Based on

 

my involvement in this investi gation, I believe Cohen was referring to Trump when he stated “he 5
pissed.” Cohen asked Howard at approximately 9:00 p.m. how the Wall Street Journal could
publish its article if “everyone denies.” Howard responded, “Because there is the payment from
AML It looks suspicious at best.”

d. At approximately 9:03 p.m., Hicks called Cohen and they spoke for two minutes.
At approximately 9:11 p.m., Cohen called Howard and spoke to him for five minutes. At
approximately 9:15 p.m., Hicks called Cohen and they spoke for nearly seven minutes. Again,
Cohen used different phones for these two calls, such that he appears to have been on both calls
for about a minute of overlap. At approximately 9:32 p.m., Cohen texted Pecker, “The boss just
tried calling you. Are you free?” A minute later, Cohen texted Howard, “Is there a way to find
David quickly?”

e. At approximately 9:50 p.m., the Wall Street Journal article was published online.
Howard and Hicks both sent web links for the article to Cohen. Over the next half hour, Cohen
and Howard exchanged several text messages commenting on how the story came across.
The next morning on November 5, 2016, at approximately 7:35 a.m., Cohen texted Hicks, “So far
I see only 6 stories. Getting little to no traction.” Hicks responded, “Same. Keep praying!! It’s

21
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 34 of 38

working!” Cohen wrote back, “Even CNN not talking about it. No one believes it and if necessary,
I have a statement by Storm denying everything and contradicting the other porn stars statement.
I wouldn’t use it now or even discuss with him as no one is talking about this or cares!” Based on
my involvement in this investigation, I believe Cohen was referring to the above-referenced
recorded audio statement by Clifford that he obtained from Davidson, and was stating that such a
statement could be used to influence potential negative media relating to Trump, but was

unnecessary at that time. Based on a text message from Hicks to Cohen, I believe that later that

 

morning, Pecker spoke to Trump.

25. On or about November 8, 2016, Trump won the election for President of the United
States.

26. On or about January 12, 2018, the Wall Street Journal first reported that Cohen
atranged a payment to Clifford. On or about J anuary 22, 2018, Common Cause, a government
watchdog group, filed a complaint with the Federal Election Commission, alleging that Cohen had
violated campaign finance laws by making the payment to Clifford. Based on my review public
sources following that report, as well as emails obtained pursuant to the Cohen Email Warrants, I
have learned the following:

a. On or about January 23, 2018, the day after Common Cause filed its complaint,
Cohen began emailing himself drafts of statements describing his payment to Clifford.
Additionally, on January 23, 2018, Cohen emailed the following draft of that statement to an
individual who appears to be writing a book on Cohen’s behalf:
In October 2016, I was contacted by counsel for Ms. Clifford stating that
news outlets, including ABC news, were pursuing the 2011 story of an
alleged affair between Mr. Trump and Ms. Clifford. Despite the fact that
both parties had already denied the allegation, as Mr. Trump’s longtime

special counsel and protector, I took it upon myself to match the offer and
keep the story from breaking. I knew the allegation to be false, but J am

22
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 35 of 38

also a realist who understands that just because something is false doesn’t
mean that it doesn’t create harm and damage. I could not allow this to
occur. I negotiated a non-disclosure agreement with Ms. Clifford’s
counsel and tendered the funds. I did this through my Delaware LLC and
transferred personal funds to cover the agreement. I was not reimbursed
any monies from Mr. Trump, the Trump Organization, any third party or
the Presidential campaign. At no point did I ever advise Mr. Trump of my
communications or actions regarding this agreement. As outlandish and
unusual as this may appear, the Trumps have been like family to me for
over a decade. It’s what you do for family.
(Emphasis added.) Based on my involvement in this investigation, I believe that the above email
is an acknowledgement. that.the allegation of the affair had existed for some time (“...the 201]
story...”), but that Cohen was motivated to “keep the story from breaking” again in October 2016.
b. On or about February 13, 2018, Cohen said in a statement to The New York Times
that “Neither the Trump Organization nor the Trump campaign was a party to the transaction with
Ms. Clifford. The payment to Ms. Clifford was lawful, and was not a campaign contribution or a
campaign expenditure by anyone.” Cohen declined to answer follow-up questions including
whether Trump had been aware of the payment, why Cohen made the payment, or whether similar
payments had been made to other people.
c. On or about February 14, 2018, Cohen was asked by The New York Times whether
Trump had reimbursed him, whether he and Trump had made any arrangement at the time of the
payment, or whether he had made payments to other women. Cohen stated in response, “T can’t
get into any of that.” On or about February 14, 2018, Cohen also stated to The Washington Post
that: “In a private transaction in 2016, I used my own personal funds to facilitate a payment of
$130,000 to Ms. Stephanie Clifford. Neither the Trump Organization nor the Trump campaign

was a party to the transaction with Ms. Clifford, and neither retmbursed me for the payment, cither

directly or indirectly.”

23
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 36 of 38

d. On or about March 9, 2018, Cohen stated to ABC News that “the funds were taken

from my home equity line and transferred internally to my LLC account in the same bank.”
27. For the foregoing reasons, there is probable cause to believe that Cohen used the Target
Cellphones to commit the Subject Offense. Cohen used the Target Cellphones to communicate
with Davidson, Howard, Pecker, and others about the payment to Clifford on the eve of the

election. Indeed, while Cohen denies having given an unlawful contribution, in his own statements

Cohen has admitted that he paid $130,000 of his “personal funds” to Clifford and that the payment

 

occurred less than two weeks before the election, as Trump was facing negative media allegations
about his behavior toward women, even though allegations of an affair between Trump and
Clifford existed since 2011. In addition, the communication records set forth above make evident
that Cohen communicated—using the Target Cellphones—with members of the Trump campaign
and others about his negotiation with Clifford’s attorney and the need to preclude Clifford from
making a statement that would have reflected negatively on the candidate in advance of the
forthcoming election.

28. I have reviewed records maintained by AT&T, from which I have learned, in substance
and in part, that the Target Cellphones are still active. Based on my training and experience, my
familiarity with this investigation, and the information set forth above, I therefore believe that the
Requested Information will lead to evidence of the Subject Offense. Specifically, the Requested
Information includes historical location data for the Target Cellphones, which may show where
the Target Cellphones—and by extension Cohen—was on particular dates and times between
October 1, 2016—the approximate time that negotiations regarding the Clifford payment began—

and the present. That location information can, among other things, be used to corroborate any in-

24
2018-04-07017.02.09

 
Case 1:18-cr-00602-WHP Document 48-7 Filed 07/18/19 Page 37 of 38

person meetings between the Cohen and the other individuals involved in the negotiations of the
the payment to Clifford.

29, Based on my training and experience, [ also know that historical location information
can be useful to establish a pattern of behavior by a particular individual, which assists law
enforcement in tracking such an individual—and, thereby, locating his electronic devices. Along
with the historical information, the prospective information will also lead to the present location

of the Target Cellphones; law enforcement may then obtain evidence from the Target Cellphones,

 

by subpoena or search warrant, including but not limited to contact lists containing contact
information for participants in the illegal campaign contribution scheme and well as text messages
between these participants.

Ill. Request for Warrant and Order
30. Based on the foregoing I respectfully request that the Court require the Service Provider
to provide the Requested Information as specified further in the Warrant and Order proposed
herewith, including prospective precision location and cell site data for a period of 45 days from
the date of this Order (or the date that the Target Cellphones are seized, whichever comes first), MH, yf

Noutmstr ¥, LF og
historical cell site data and toll records for the period from October 1, 2016 through the-date-of this Tau any,

Order, and pen register information for a period of 60 days from the date of this Order. eck op
31. Nondisclosure. The existence and scope of this ongoing criminal investigation are not

publicly known. As a result, premature public disclosure of this affidavit or the requested Warranit

and Order could alert potential criminal targets that they are under investigation, causing them to

destroy evidence, flee from prosecution, or otherwise seriously jeopardize the investigation.

Accordingly, I respectfully request that the Provider be directed not to notify the subscriber or

others of the existence of the Warrant and Order for a period of 180 days, and that the Warrant and

25
2018-04-07017.02.09

 
Case 1:18-cr-O00602-WHP Document 48-7 Filed 07/18/19 Page 38 of 38

Order and all supporting papers be maintained under seal until the Court orders otherwise, as

specified in the Application submitted in conjunction with this Affidavit.

Sworn to before.me this

   

United States Attorney’s Office
Southern District of New York

 

7th day.of April, 2018.

   

ae ~ fs gf
Oy Rg we oa (a

 

HONORABLE HENRY PITMAN
United. States Magistrate Judge
Southern District of N ew York

2018-04-07017.02.09

26

 
